Citation Nr: 0218217	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-15 828	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to an initial compensable rating for 
bilateral pes planus.

3.  Entitlement to an initial compensable rating for 
gastritis.


(The issues of entitlement to an initial compensable 
rating for tinea cruris, an initial compensable rating for 
warts of the right fourth toe; and entitlement to an 
initial rating in excess of 50 percent from August 30, 
1998, and in excess of 70 percent from April 24, 2001, for 
post-traumatic stress disorder will be the subjects of a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1993 to 
June 1993 and from August 1994 to August 1998.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the RO 
which granted service connection for PTSD and assigned a 
10 percent rating, effective from August 1998.  The 
veteran appealed for a higher rating.  The RO, in May 
1999, granted a higher 50 percent rating for PTSD, 
effective from August 1998 and in July 2001, the RO 
granted a higher rating of 70 percent for PTSD.  The 
veteran has not indicated he is satisfied with the higher 
ratings assigned.  Thus, the claim is still before the 
Board.  AB v. Brown, 6 Vet.App. 35 (1993).

The Board notes that in March 1999, the RO also denied 
claims of service connection for hearing loss and 
arthralgia.  In April 1999, the veteran submitted a notice 
of disagreement with the adverse determination.  He was 
issued a Statement of the Case in April 1999.  In his VA 
Form 9, the veteran stated that he was only appealing the 
denial of his claim for a higher rating for PTSD.  Thus, 
the claims for service connection for hearing loss and 
arthralgia are not considered a part of the current 
appeal.

The appeal also arises from an October 1999 RO rating 
decision which denied the claim of service connection for 
athlete's feet and granted service connection for tinea 
cruris and warts of the right fourth toe, assigning each a 
noncompensable rating.  The veteran appeals for a 
compensable rating.  The appeal further arises from a 
January 2000 RO decision which granted service connection 
for bilateral pes planus and for gastritis, assigning each 
disability a noncompensable rating.  The veteran appeals 
for a higher rating. 

The Board notes that the veteran has appealed the initial 
ratings assigned for PTSD, bilateral pes planus, 
gastritis, tinea cruris, and warrants of the right 4th toe, 
following the grants of service connection for these 
disabilities.  In light of the distinction noted by the 
Court in Fenderson, the Board has phrased the issues as 
listed on the cover page of this decision.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board is undertaking additional development on the 
claims for initial compensable rating for tinea cruris, an 
initial compensable rating for warts of the right fourth 
toe; and entitlement to an initial rating in excess of 50 
percent from August 30, 2998, and in excess of 70 percent 
from April 24, 2001, for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

The claims of service connection for athlete's feet and 
for initial compensable ratings for bilateral pes planus 
and gastritis will be discussed below.


FINDINGS OF FACT

1.  The veteran does not currently have athlete's feet 
which is related to service.

2.  The veteran's service-connected bilateral pes planus 
is mild.

3.  The veteran's service-connected gastritis is not 
chronic with small nodular lesions and symptoms.


CONCLUSIONS OF LAW

1.  Athlete's feet was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a compensable rating for bilateral 
pes planus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71, Code 5276 (2002).

3.  The criteria for a compensable rating for gastritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Code, 7307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for athlete's feet and for 
compensable ratings for bilateral pes planus and 
gastritis.  The appellant and his representative were 
provided with a copy of the appealed October 1999 and 
January 2000 rating decisions, and were also provided 
Statements of the Case dated in January 2000 and May 2000.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  RO correspondence between 1998 
to 1999 informed the veteran of the evidence he would be 
responsible for submitting and what evidence VA would 
obtain to assist him in the completion of his application 
for benefits. Moreover, VA has also made reasonable 
efforts to obtain relevant records adequately identified 
by the appellant.  Thus, under the circumstances in this 
case, the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claims at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Service Connection for Athlete's Feet

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The veteran contends that he developed athlete's feet in 
service.  Service medical records are negative for a 
diagnosis of athlete's feet.  VA examinations in February 
1999 revealed the skin of the feet was normal, except for 
a wart on the right fourth toe.  There was no premature or 
visible epidural skin sloughing either in sheets or in 
scaly form or redness between the toes.  The bottoms of 
his feet were well-perfused and bright pink and did not 
appear to represent inflammation.  The plantar surfaces of 
both feet had high coloration.  A February 1999 
psychiatric outpatient treatment report reveals a 
diagnosis of athlete's feet.  There were, however, no 
objective findings associated with the report which 
supported a diagnosis of athletes feet.  It appears that 
the diagnosis was based on history reported by the 
veteran.  Another report in February 1999, shows that the 
veteran was treated for complaints of warts of the right 
4th toe and lateral 5th toe.  He also complained of an 
erythema rash on the inner thigh.  Although there was no 
objective findings or complaints of athlete's feet, the 
examiner included tinea pedis as part of his assessment.  
VA examination of the feet in November 1999 revealed that 
the soft tissues of the plantar surfaces were supple and 
there were no skin abnormalities.  

The evidence overall tends to show that there is no 
current evidence of athletes feet.  In the absence of 
evidence of a present disability (i.e. a diagnosis of 
athlete's feet), the claim of service connection fails.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); Caluza, 
Supra. 

Irrespective of whether the evidence currently shows a 
diagnosis of athletes feet, there is no evidence showing 
that the veteran had athletes feet in service or that any 
current athletes feet is related to service, including any 
incident thereof.  Given the foregoing, the Board 
concludes that the preponderance of the evidence is 
against the claim of service connection for athlete's 
feet; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


B.  Initial Compensable Rating for Bilateral Pes Planus

In January 2000, the RO granted service connection for 
bilateral pes planus and assigned a noncompensable rating, 
effective from August 1998.  The veteran appealed the 
assigned rating, arguing that his bilateral pes planus was 
more disabling than reflected in the noncompensable rating 
assigned.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

It is noted that the veteran's bilateral pes planus is 
currently assigned a noncompensable rating under 38 C.F.R. 
§ 4.71, Code 5276, acquired flatfoot.  Under this code a 
noncompensable rating is assigned for flatfeet which is 
mild, symptoms relieved by built-up shoe or arch support.  
A 10 percent rating is assigned for moderate unilateral or 
bilateral flatfeet, weight-bearing line over or medial to 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.

A review of the evidence reveals that a compensable rating 
is not warranted.  In April 1999, the veteran was referred 
to prosthetics for the purpose of being issued arch 
supports.  VA examination in November 1999 revealed that 
the longitudinal arches of the feet were slightly 
flattened.  The veteran reported that he was prescribed 
metatarsal arches due to his flat feet.  The examiner 
diagnosed the veteran as having bilateral mild and  
symptomatic pes planus.  Another VA examination report in 
November 1999 noted that the veteran had a history of pes 
planus deformity and that he was prescribed corrective 
shoes.  He stated that since then he had felt much better 
and had no pain into both feet.  The examiner diagnosed 
pes planus deformity which is corrected with corrective 
shoes.  Although, the veteran complains of bilateral calf 
cramping and pain on walking, there is no evidence of 
moderate pes planus as described in the criteria discussed 
above.  Thus, a compensable rating is not warranted under 
Code 5276.

As this claim pertains to the rating assigned following 
the original claim for service connection, consideration 
has been given to the question of whether "staged 
ratings," as addressed by the Court in Fenderson, would be 
in order.  The Board finds that the noncompensable rating 
assigned for bilateral pes planus reflect the highest 
degree of impairment shown since the date of the grant of 
service connection.  Therefore, there is no basis for 
staged ratings in the present case.



C.  Initial Compensable Rating for Gastritis

The veteran contends that a compensable rating is 
warranted for the service-connected gastritis.  He is 
currently assigned a noncompensable rating under 38 C.F.R. 
§ 4.114, Code 7307.  This code provides that a chronic 
hypertrophic gastritis (identified by gastroscope), will 
be rated as 10 percent disabling where there are small 
nodular lesions, and symptoms.  In every instance where 
the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran service medical records show that in 1995 he 
was diagnosed as having gastritis.  In a September 1999 
letter, Stephen Fabry, M.D. stated that he had followed 
the veteran for abdominal pain.  He related that all tests 
were within normal limits.  Dr. Fabry opined that the 
veteran's abdominal pain may be representative of an 
expression of his PTSD.  During a November 1999 VA 
digestive examination, the veteran stated he had 
epigastric discomfort off and on for the last one and a 
half years.  The veteran, however, denied burning 
sensation in the epigastrium or any regurgitation of acid 
or heartburn.  He did not complain of any nausea or 
vomiting or diarrhea.  He had no complaints of blood in 
vomit or stool.  He also did not complain of black stool 
or coffee ground vomitus.  He stated that at times he had 
a poor appetite and that his weight fluctuated around 172 
to 182.  On examination he had no epigastric discomfort.  
He stated that he noticed epigastric discomfort when he 
had panic attacks or anxiety attacks or when his PTSD 
acted up.  The veteran reported being followed by his 
primary care doctor and that he had extensive work-up done 
(i.e., barium swallow tests, ultrasound of the abdomen, 
and upper and lower endoscopies).  The veteran reported 
that all of his tests were within the normal range.  He 
stated that he was not currently taking any medication for 
his epigastric discomfort.  On examination, the abdomen 
was soft and nontender.  Bowel sounds were positive.  
There were no hepatosplenomegaly, masses, rebound, 
guarding or rigidity.  There was mild sensitivity to 
superficial palpation in the epigastric area.  The 
examiner diagnosed probable gastritis probably related to 
PTSD, panic attacks or anxiety attacks.  The examiner 
stated that the veteran was currently doing okay without 
treatment.  The examiner noted that the veteran had been 
treated with H2 blockers in the past without much relief.

The evidence of record fails to demonstrate that a 
compensable rating for gastritis is warranted.  Objective 
findings associated with the service-connected gastritis 
are nonexistent.  All objective testing has reportedly 
been normal and the veteran has denied several of the 
symptoms associated with gastritis.  There is no evidence 
of chronic hypertrophic gastritis (identified by 
gastroscope) with small nodular lesions and symptoms.  
Since the veteran does not meet the criteria for the 10 
percent compensable rating, the assignment of the 
noncompensable rating is proper.  38 C.F.R. § 4.31.

As with the previous claim, this claim also pertains to 
the rating assigned following the original claim for 
service connection, and as such, consideration has been 
given to the question of whether "staged ratings," as 
addressed by the Court in Fenderson, would be in order.  
The Board finds that the noncompensable rating assigned 
for gastritis reflect the highest degree of impairment 
shown since the date of the grant of service connection.  
Therefore, there is no basis for staged ratings in the 
present case.



ORDER

Service connection for athlete's feet is denied.

An initial compensable rating for bilateral pes planus is 
denied.

An initial compensable rating for gastritis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

